 1

 2

 3

 4

 5                                UNITED STATES DISTRICT COURT

 6                                EASTERN DISTRICT OF CALIFORNIA

 7
                                                     )
 8   SCOTT DUCEY,                                    )   Case No.: 1:19-cv-00792-BAM
                                                     )
 9                  Plaintiff,                       )   ORDER GRANTING MOTION FOR
                                                     )   EXTENSION OF TIME TO SERVE
10          vs.                                      )   PLAINTIFF’S LETTER BRIEF
                                                     )
11   ANDREW SAUL, COMMISSIONER OF                    )   (Doc. 13)
     SOCIAL SECURITY,                                )
12                                                   )
                     Defendant.                      )
13                                                   )
14                                                ORDER
15
            On February 18, 2020, Plaintiff Scott Ducey filed the instant motion for an extension of
16
     time to serve his confidential letter brief. (Doc. 13.) Based on previous extension of time, the
17
     deadline for Plaintiff to serve his confidential letter brief was February 15, 2020. Plaintiff now
18
     seeks a second extension of time to February 28, 2020. Plaintiff explains that the second
19
     extension of time is necessary because his counsel became ill on February 15, 2020, and is
20
     expected to be out of the office until February 21, 2020. Defendant reportedly has no objection
21

22   to the request. (Id.)

23          Having considered the unopposed motion, and good cause appearing, IT IS HEREBY

24   ORDERED that Plaintiff’s motion for an extension of time to serve his confidential letter brief is

25




                                                     -1-
     GRANTED. Plaintiff shall serve his letter brief on or before February 28, 2020. All other
 1
     deadlines shall be extended accordingly.
 2

 3

 4   IT IS SO ORDERED.

 5      Dated:    February 21, 2020                         /s/ Barbara   A. McAuliffe           _
 6                                                   UNITED STATES MAGISTRATE JUDGE

 7

 8

 9

10

11

12

13

14

15

16

17

18

19

20

21

22

23

24

25




                                                   -2-
